Citation Nr: 1635553	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-27 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an effective date earlier than February 16, 2012 for the grant of service connection for posttraumatic stress disorder (PTSD) with alcohol abuse.

(The issue of whether there was clear and unmistakable error in the Board's September 19, 2007 decision which denied service connection for PTSD is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In that decision, the RO granted service connection for PTSD, effective from February 16, 2012.

In his July 2013 notice of disagreement (VA Form 21-4138), the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  He withdrew his DRO hearing request in September 2014 (see a September 2014 VA Form 21-4138).

The Veteran testified before a Veterans Law Judge (VLJ) at a November 2014 videoconference hearing at the RO.  A transcript of the hearing is associated with his file.

In April 2016, the Board sent the Veteran a letter informing him that the VLJ who conducted the November 2014 hearing was no longer employed at the Board, asked him to indicate whether he wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in an assumption that another hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  The Veteran responded that he did not wish to appear at another Board hearing.  Thus, the Board shall proceed to consider his appeal.   




FINDINGS OF FACT

1.  The Veteran submitted a claim of service connection for PTSD on April 24, 2003; this claim was denied in a September 2007 Board decision as there was no corroborating evidence that the Veteran participated in combat or that any of his claimed in-service stressors occurred.

2.  A petition to reopen the claim of service connection for PTSD was received on September 8, 2010; the petition to reopen was denied in a January 2011 rating decision on the basis that there was no current medical evidence of a diagnosis of PTSD; the Veteran did not appeal this determination, but new and material evidence was received within a year of the issuance of the January 2011 decision.

3.  The Veteran's September 8, 2010 claim of service connection for PTSD was readjudicated and granted by way of the November 2012 rating decision, from which the current appeal originates; there is no unadjudicated formal or informal claim of service connection for a psychiatric disability subsequent to the September 2007 Board decision and prior to September 8, 2010.


CONCLUSION OF LAW

The criteria for an effective date of September 8, 2010, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110(a), 7104(b) (West 2014); 38 C.F.R. §§ 3.102, 3.155(a) (in effect prior to March 24, 2015), 3.156(a)-(b), 3.304(f), 3.400, 20.1100(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
The appeal for an earlier effective date for the grant of service connection for PTSD arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010) (per curiam).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the November 2014 Board hearing was legally sufficient. 

At the Veteran's November 2014 hearing, the VLJ identified the issue on appeal (entitlement to an earlier effective date for grant of service connection for PTSD with alcohol abuse).  Also, information was solicited during the hearing regarding why it was believed that an earlier effective date is warranted.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.  Although the VLJ did not explicitly suggest the submission of any additional evidence, on these facts, such omission was harmless.  The hearing discussion did not reveal any specific, existing evidence that had been overlooked with regard to the instant appeal.   

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, he was afforded VA examinations for PTSD. There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date for the grant of service connection for PTSD.

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by redesignating paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   

The criteria contained in the amended 38 C.F.R. § 3.304(f)(3) are to be applied to claims of service connection for PTSD that are pending as of July 13, 2010 and to claims filed on or after this effective date.  38 C.F.R. § 3.304(f)(3); See 75 Fed. Reg. 39843 (July 13, 2010).

The current effective date of service connection for PTSD is February 16, 2012, the date the Veteran's most recent petition to reopen the claim of service connection for PTSD was received.  The Veteran's initial claim of service connection for PTSD was received on April 24, 2003.  This claim was denied by way of a September 2007 Board decision as there was no corroborating evidence that the Veteran participated in combat or that any of his claimed in-service stressors occurred.  The Board's decision was final when issued.  See 38 U.S.C.A. § 7104(b); 38 C.F.R § 20.1100(a).  The Veteran sought reconsideration of the Board decision, but the motion for reconsideration was denied in March 2008.  Moreover, as explained in a separate decision, the Board is denying the Veteran's motion alleging clear and unmistakable error in the September 2007 Board decision.

The Veteran submitted a petition to reopen the claim of service connection for PTSD and this petition was received by the RO on September 8, 2010.  The petition was denied by way of a January 2011 rating decision on the basis that there was no current medical evidence of a diagnosis of PTSD.  Specifically, the RO explained that the examiner who conducted an October 2010 VA psychiatric examination determined that the Veteran did not meet the full criteria for a diagnosis of PTSD.  The Veteran was notified of the January 2011 decision and he did not appeal this decision, but a January 2012 VA mental health diagnostic study note was associated with the file following the January 2011 decision.  This treatment record indicates that a PTSD diagnosis was suggested.  As this new record includes evidence of current PTSD and is dated within a year of the issuance of the January 2011 decision, the Board finds that new and material evidence was received within a year of the January 2011 decision and that decision did not become final.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (a)-(b). 

The September 2010 claim of service connection for PTSD was readjudicated and granted in the November 2012 rating decision, from which the current appeal originates.  The RO explained that service connection for PTSD was warranted because the Veteran was diagnosed as having PTSD by the clinical psychologist who conducted a November 2012 VA psychiatric examination.  The psychologist also indicated that the Veteran's PTSD was the result of in-service stressors that related to his fear of hostile military or terrorist activity.  Therefore, the Veteran's reported in-service stressors were considered to be verified.  

In sum, the November 2012 VA examination was conducted as part of the September 2010 claim of service connection for PTSD, the clinical psychologist who conducted the examination diagnosed the Veteran as having PTSD based upon in-service stressors which are related to his fear of hostile military or terrorist activity, and the criteria contained in the amended 38 C.F.R. § 3.304(f)(3) are to be applied to claims filed on or after July 13, 2010.  Hence, the Veteran met the criteria for service connection for PTSD at the time of his September 2010 claim.  There is no evidence of any unadjudicated formal or informal claim of service connection for a psychiatric disability subsequent to the September 2007 Board decision and prior to September 8, 2010.  Moreover, although a medical diagnosis is required to establish entitlement to service connection for PTSD, see 38 C.F.R. § 3.304(f); Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014), here the October 2010 VA examiner indicated that the Veteran had symptoms of PTSD and met many of the criteria and a VA psychiatric advance practice nurse indicated in February 2012 that the Veteran had been seen on a regular basis for PTSD. It thus cannot definitively be said that entitlement arose after the September 2010 date of claim.  Therefore, resolving reasonable doubt in favor of the Veteran, an effective date of September 8, 2010, is warranted for the grant of service connection for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
The Board notes that 38 C.F.R. § 3.304(f)(3) is not a liberalizing regulation.  See Stressor Determinations for PTSD, 75 Fed. Reg. 39843 (July 13, 2010) ("The effective date of benefits awarded pursuant to this rule will be assigned in accordance with the facts found but will not be earlier than the date of claim. 38 U.S.C. 5110(a). Although 38 U.S.C. 5110(g) and 38 CFR 3.114(a) authorize in some circumstances an effective date of benefits before the date of claim, those provisions are applicable to "administrative issue[s]" that liberalize the basis for benefit entitlement. . . . This regulation, however, governs procedural matters rather than creating a new basis for entitlement to service connection for PTSD because it merely relaxes under certain circumstances the evidentiary standard for establishing occurrence of a stressor. As a result, 38 U.S.C. 5110(a), rather than 38 U.S.C. 5110(g), is applicable to awards under this rule").  Consequently, there is no basis for an earlier effective date based on a liberalizing VA law or issue pursuant to 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.


ORDER

Entitlement to an effective date of September 8, 2010, but no earlier, for the grant of service connection for PTSD with alcohol abuse is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


